Citation Nr: 1411561	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right leg disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim.

The Veteran appeared and testified at an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to service connection for a right leg/knee disability, on the merits, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection for a leg disability (also claimed as swelling).  The Veteran did not appeal that decision or submit relevant evidence within one year of the decision and the decision is final.

2.  Evidence received since November 1997 contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's claimed disability.


CONCLUSION OF LAW

New and material evidence has been received and the previously denied claim for service connection for a right leg disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for a leg disability to include swelling was initially denied by way of a November 1997 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010),

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran's initial claim for service connection for a leg disability manifested by swelling was denied as not well grounded.  The Veteran's current claim again alleges that his right leg would swell to include his knee.  He submitted a buddy statement noting that the Veteran's legs would swell and that his right knee went out on the range and he could not drive his truck back to the company area.  Such evidence is new as it was not previously of record and is material as it relates to establishing an in-service incident.  Accordingly, the evidence is new and material and the claim is reopened. 
ORDER

New and material evidence have been received, the previously denied claim for service connection for a right leg disability is reopened, and to that extent only the claim is granted. 


REMAND

Reopening the claim does not end the inquiry.  Rather, consideration of the claim on the merits is needed.  However, additional development is needed.

Presently, there is no medical evidence in the record reflecting current treatment or diagnosis for a right knee/leg disability.  During his hearing, the Veteran suggests that he is facing a total knee replacement.  He should be asked to identify where he receives current treatment for his right knee.

In addition, the Veteran reported that he underwent knee surgery around 1997 or 1998 at the Nashville, VA Medical Center.  Relevant treatment records from that facility should be obtained.

Finally, the Veteran reported receiving benefits from the Social Security Administration.  Although he reports receiving such for a back disability, it is possible he may have mentioned his knee surgeries when applying for such.  Accordingly, such records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right knee/leg disability since service.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since 1997 from the Nashville, VA Medical Center, to include the report of knee surgery in the late 1990's.  If any requested records are not available, the Veteran should be notified of such.  

2.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After conducting any additional development deemed necessary, the claim for service connection for right knee/leg disability should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


